Case: 17-14642   Date Filed: 08/08/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14642
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 7:16-cr-00440-LSC-SGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

TEVIN KYLE DAWKINS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (August 8, 2018)

Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-14642     Date Filed: 08/08/2018   Page: 2 of 3


      Tevin Dawkins appeals his sentence of 108 months of imprisonment, which

was imposed following his plea of guilty to being a felon in possession of a

firearm. 18 U.S.C. § 922(g)(1). Dawkins argues that his sentence at the high end of

his advisory guideline range is substantively unreasonable. We affirm.

      The district court did not abuse its discretion when it sentenced Dawkins and

accounted for his offense of possessing a firearm and his post-offense crimes.

During a traffic stop, Dawkins attempted to conceal his hands with a jacket as he

rummaged through his center console, which led a state trooper to grab the jacket

and order Dawkins at gunpoint to exit his vehicle. But Dawkins dawdled before

climbing out of the vehicle and, while lying on the ground, he reached for his

driver’s seat, under which troopers discovered a 9 millimeter firearm. A further

search of the vehicle uncovered two drug scales, bags containing white powder,

and bags of marijuana inside a pill bottle. Ten months later, Dawkins was arrested

for possessing illegal drugs, using drug paraphernalia, and carrying a pistol without

a permit. Dawkins had a sentencing range of 87 to 108 months based on his

offense level of 27 and criminal history of III, which included convictions in

Alabama for possessing marijuana on three different occasions and for carrying a

concealed pistol without a license. The district court reasonably determined that a

sentence of 108 months was necessary to address “the nature and circumstances of

[Dawkins’s] offense,” which endangered his life and that of the trooper, and his


                                          2
              Case: 17-14642     Date Filed: 08/08/2018    Page: 3 of 3


“history and characteristics,” which included “continuing [his] criminal conduct”

after his arrest. See 18 U.S.C. § 3553(a).

      Dawkins argues, for the first time, that a statistical disparity exists between

his sentence and the sentences imposed nationally on offenders with a similar

conviction and criminal history score, but the statistics Dawkins cites are bare

numbers without context and fail to establish that his sentence differs from

similarly situated defendants. See United States v. Docampo, 573 F.3d 1091, 1102

(11th Cir. 2009). Dawkins’s sentence is reasonable. See United States v. Nagel,

835 F.3d 1371, 1377 (11th Cir. 2016).

      We AFFIRM Dawkins’s sentence.




                                             3